Per Curiam.
This is an appeal by the city of Spokane from a judgment of the superior court annulling and setting aside a reassessment roll. The case is similar to the case of Nichols v. Spokane, ante p. 235, 157 Pac. 863. The decision in that case, as well as this case, has been delayed awaiting the decision of Kuehl v. Edmonds, ante p. 195, 157 Pac. 850, upon rehearing.
For the reasons stated in the case of Nichols v. Spokane, supra, the judgment in this case will be reversed, and the cause remanded with direction to the superior court to enter a judgment confirming the reassessment roll.